Exhibit 10.4

BERTH 121

OPERATING AGREEMENT

This BERTH 121 OPERATING AGREEMENT (the “Agreement”) is dated as of December 6,
2013 (the “Execution Date”), by and between Tesoro Logistics Operations LLC, a
Delaware limited liability company (“Operator”), and Carson Cogeneration
Company, a Delaware corporation (“Carson Cogen”).

RECITALS

WHEREAS, Carson Cogen and the City of Long Beach, California (the “City”), are
parties to that certain Pier E Tanker Terminal Agreement, dated October 24, 1980
(as such lease may be amended, restated, modified, supplemented or renewed from
time to time, the “Berth 121 Port Lease”);

WHEREAS, Carson Cogen and Phillips 66 Company, a Delaware corporation (“Phillips
66”), are parties to that certain Agreement, dated July 3, 1979, relating to the
operation of marine vessel Berth 121 located at the Port of Long Beach (“Berth
121”) and Pipeline 95 (owned by Phillips 66) (as such agreement may be amended,
restated modified or supplemented from time to time (the “Use Agreement”);

WHEREAS, the leasehold interest under Berth 121 Port Lease is expected be to
subleased (the “Sublease”) by Carson Cogen to Operator, upon receipt of the
City’s consent;

WHEREAS, the operation of Berth 121 by Operator, as sublessee under the Sublease
will require a Certificate of Financial Responsibility (“COFR”) issued by the
California Department of Fish and Game (“CDFG”) in favor of Operator;

WHEREAS, concurrently herewith, Operator and Carson Cogen, among other parties,
have entered into that certain Long Beach Berth Throughput Agreement (the
“Throughput Agreement”);

WHEREAS, during the period commencing on the Execution Date and continuing until
the Termination Date, Carson Cogen desires to engage Operator to perform Carson
Cogen’s obligations under the Berth 121 Port Lease and the Use Agreement.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereto hereby agree as follows:

SECTION 1 DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.



--------------------------------------------------------------------------------

“Berth 121” has the meaning set forth in the Recitals.

“Berth 121 Port Lease” has the meaning set forth in the Recitals.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Carson Assets Indemnity Agreement” means that certain Carson Assets Indemnity
Agreement entered into by the Parties, and other parties, concurrently herewith.

“Carson Cogen Group” means Carson Cogen, its affiliates, and their respective
officers, directors, employees, agents, successors, and assigns (excluding any
member of the Operator Group).

“Carson Cogen” has the meaning set forth in the Preamble.

“CDFG” has the meaning set forth in the Recitals.

“City” has the meaning set forth in the Recitals.

“Claims” has the meaning set forth in Section 7(a).

“COFR” has the meaning set forth in the Recitals.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Crude Oil” means crude petroleum, synthetic crude oil, topped crude oil,
condensate and all associated blends thereof.

“Execution Date” has the meaning set forth in the Recitals.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body, port authority or other authority exercising executive,
legislative, judicial, regulatory, administrative or other governmental
functions or any court, department, commission, board, bureau, agency,
instrumentality or administrative body of any of the foregoing.

“Marine Vessel” means any ocean tanker, ocean barge, river barge or other
vessel.

“Month” means the period commencing on the Execution Date and ending on the last
day of that calendar month and each successive calendar month thereafter.

“Operator” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Operator Group” means Operator, its parent company, Tesoro Logistics LP, a
Delaware limited partnership, its parent’s general partner Tesoro Logistics GP,
LLC, a Delaware limited liability company, their subsidiaries and their
respective officers, directors, members, managers, employees, agents,
successors, and assigns.

“Party” or “Parties” means that each of Operator and Carson Cogen is a “Party”
and collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Phillips 66” has the meaning set forth in the Recitals.

“Pollution Event” has the meaning set forth in Section 7(c).

“Product” or “Products” means Crude Oil and Refined Products.

“Receiving Party Personnel” has the meaning set forth in Section 15(d).

“Refined Products” means gasoline, gasoline blend component, diesel, distillate,
distillate blend components, jet/aviation fuel, fuel oil, cut back resid, cutter
stock, gas oil and/or other commodity other than Crude Oil specified in this
Agreement or otherwise mutually agreed upon by the Parties.

“Regulatory Obligations” means standards, regulations, permits or conditions
required by a Governmental Authority.

“Sublease” has the meaning set forth in the Recitals.

“Term” has the meaning set forth in Section 4.

“Termination Date” has the meaning set forth in Section 3.

“Throughput Agreement” has the meaning set forth in the Recitals.

SECTION 2 GENERAL UNDERTAKINGS

During the Term, Operator agrees to fully perform Carson Cogen’s obligations
under the Berth 121 Port Lease and the Use Agreement.

SECTION 3 TERMINATION DATE

The “Termination Date” will be the date the Sublease is effective.

SECTION 4 TERM

The term of this Agreement shall be for the period commencing on the Execution
Date and continuing until the Termination Date (the “Term”).



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and in addition to terms and conditions contained
in Section 8, this Agreement shall terminate if any of the following events
occur:

(a) the termination, cancellation or expiration of the Berth 121 Port Lease for
any reason during the Term, whereupon this Agreement shall terminate immediately
upon such event; or

(b) in the event of a rescission with respect to Berth 121 pursuant to the
Contribution, Conveyance and Assumption Agreement dated November 18, 2013, by
and among Tesoro Corporation, Carson Cogen, Tesoro Refining & Marketing Company
LLC, Tesoro Logistics GP, LLC, Tesoro Logistics LP and Tesoro Logistics
Operations LLC.

SECTION 5 OPERATION OF THE BERTH 121 ASSETS DURING TERM

(a) Operator shall be compensated for its services hereunder pursuant to the
Throughput Agreement, as follows: (i) Operator shall receive from Carson Cogen
the throughput fees applicable to Berth 121 set forth in Section 4 of the
Throughput Agreement and (ii) Operator shall receive from Carson Cogen the
specified cost reimbursements with regard to Berth 121 set forth in Section 5 of
the Throughput Agreement.

(b) Operator shall pay to Carson Cogen any amounts payable by Carson Cogen to
the City under the Berth 121 Port Lease and any amounts payable to any other
party by Carson Cogen in connection with the operation of Berth 121.

(c) Operator shall account for all of its costs in connection with the services
provided hereunder in accordance with the “Accounting Procedures” set forth in
Exhibit 7 to the Use Agreement. Carson Cogen and Operator shall jointly work
with Phillips 66 to produce the annual budget required by the Use Agreement. Any
new capital expenditures required under the Berth 121 Port Lease or the Use
Agreement will remain the responsibility of Carson Cogen and Phillips 66. Carson
Cogen shall pay to Phillips 66 any amounts due from Carson Cogen to Phillips 66
under the Use Agreement. Carson Cogen will pay to Operator any amounts paid by
Phillips 66 to Carson Cogen under the Use Agreement.

(d) Carson Cogen reserves the right to amend the Berth 121 Port Lease and/or the
Use Agreement at any time during the Term. If any such amendment increases
Operator’s costs to perform its obligations hereunder, Carson Cogen shall
promptly reimburse Operator for such increased costs, unless Operator would
already be compensated for such increased costs under the Throughput Agreement.

(e) If during the Term of this Agreement Operator’s costs to perform its duties
hereunder are increased by reason of any change in Regulatory Obligations,
Carson Cogen shall promptly reimburse Operator for such increased costs, unless
Operator would already be compensated for such increased costs under the
Throughput Agreement.

SECTION 6 LIMITATION ON LIABILITY

IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, NO MATTER HOW
CHARACTERIZED, RELATING TO THIS AGREEMENT AND ARISING FROM ANY CAUSE WHATSOEVER,
EXCEPT WITH RESPECT TO INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES ACTUALLY AWARDED TO A THIRD PARTY OR ASSESSED BY A GOVERNMENTAL
AUTHORITY AND FOR WHICH A PARTY IS PROPERLY ENTITLED TO INDEMNIFICATION FROM THE
OTHER PARTY PURSUANT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT.



--------------------------------------------------------------------------------

SECTION 7 INDEMNIFICATION

(a) Duty to Indemnify Carson Cogen Group. Except as expressly provided otherwise
in this Agreement, Operator SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS
the Carson Cogen Group from and against all claims, suits, causes of action,
demands, losses, liabilities, damages, costs, expenses, fees (including, but not
limited to, reasonable attorney’s fees), and court costs (collectively
“Claims”), inclusive of Claims made by third parties, arising from or relating
to any injury to or death of persons and/or damage, loss, or injury to any
property (excluding Product) TO THE EXTENT OF THE PERCENTAGE OR PROPORTION OF
DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT, STRICT LIABILITY, OR THE
NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF OPERATOR OR ANY MEMBER OF THE OPERATOR
GROUP WHILE PERFORMING OR RELATING TO ITS OR THEIR OBLIGATIONS UNDER THIS
AGREEMENT.

(b) Duty to Indemnify Operator Group. Except as expressly provided otherwise in
this Agreement, CARSON COGEN SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS
the Operator Group from and against all Claims, inclusive of Claims made by
third parties, arising from or relating to any injury to or death of persons
and/or damage, loss, or injury to any property (excluding Product) TO THE EXTENT
OF THE PERCENTAGE OR PROPORTION OF DETERMINED FAULT ARISING FROM THE BREACH,
DEFAULT, STRICT LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF CARSON
COGEN OR ANY MEMBER OF CARSON COGEN GROUP WHILE USING BERTH 121 AND/OR TO THE
EXTENT OF THE PERCENTAGE OR PROPORTION OF DETERMINED FAULT ARISING FROM THE
BREACH, DEFAULT, STRICT LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS
OF CARSON COGEN OR ANY MEMBER OF THE CARSON COGEN GROUP WHILE PERFORMING OR
RELATING TO CARSON COGEN’S OBLIGATIONS UNDER THIS AGREEMENT.

(c) Duty to Indemnify for Pollution Events. Notwithstanding anything to the
contrary in this Agreement, in the event of any escape, release, discharge,
threat of discharge, or disposal of any pollutants or hazardous materials from
any member of Carson Cogen Group’s vehicles, Marine Vessels or equipment or
otherwise caused by any member of the Carson Cogen Group while in, on, or
adjacent to Berth 121 (each such event a “Pollution Event”), Operator shall have
the right to commence emergency response and containment or clean-up activities,
as deemed appropriate or necessary by Operator or required by any Governmental
Authority, and shall notify Carson Cogen, as soon as reasonably possible, of
such activities. CARSON COGEN SHALL ASSUME ALL RESPONSIBILITY FOR, AND SHALL
RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS THE OPERATOR GROUP FROM AND
AGAINST, ANY AND ALL CLAIMS ARISING FROM OR RELATING TO A POLLUTION EVENT EXCEPT
TO THE EXTENT OF THE PERCENTAGE OR PROPORTION OF DETERMINED FAULT THAT CARSON
COGEN SHALL SHOW ANY SUCH POLLUTION EVENT IS CAUSED BY THE NEGLIGENCE OF
OPERATOR OR ANY MEMBER OF THE OPERATOR GROUP.

(d) Failure to Maintain Required Coverages. In the event that (i) Operator does
not maintain the insurance coverages required by Section 11 of this Agreement or
(ii) Operator fails to include Carson Cogen as an additional insured on all
policies of insurance required by Section 11 of this Agreement, then Operator
shall hold harmless and indemnify Carson Cogen against all Claims that otherwise
would have been insured.

(e) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a Claim
is reported or discovered, whichever is earlier.



--------------------------------------------------------------------------------

(f) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 7 are independent of any insurance
requirements as set out in Section 11, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(g) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.

(h) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
Claims that could be made with respect to the activities contemplated by this
Agreement.

(i) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

(j) Carson Assets Indemnity Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Carson Assets Indemnity
Agreement, the provisions of the Carson Assets Indemnity Agreement shall
prevail.

SECTION 8 DEFAULT

(a) Default. A Party shall be in default under this Agreement if:

(i) the Party breaches any provision of this Agreement, which breach has a
material adverse effect on the other Party, and such breach is not cured within
fifteen (15) Business Days after notice thereof (which notice shall describe
such breach in reasonable detail) is received by such Party (unless such failure
is not commercially reasonably capable of being cured in such fifteen
(15) Business Day period in which case such Party shall have commenced remedial
action to cure such breach and shall continue to diligently and timely pursue
the completion of such remedial action after such notice); or

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.



--------------------------------------------------------------------------------

(b) If either of the Parties is in default as described above, then (i) if
Carson Cogen is in default, Operator may or (ii) if Operator is in default,
Carson Cogen may: (A) terminate this Agreement upon notice to the defaulting
Party; (B) withhold any payments due to the defaulting Party under this
Agreement; and/or (C) pursue any other remedy at law or in equity.

(c) Obligation to Cure Breach. If a Party breaches any provision of this
Agreement, which breach does not have a material adverse effect on the other
Party, the breaching Party shall still have the obligation to cure such breach.

SECTION 9 RESERVED

SECTION 10 ASSIGNMENT

As of the Execution Date, TRMC shall assign all of its rights and obligations
hereunder to the General Partner, the General Partner shall assign all of its
rights and obligations hereunder to the Partnership. The Partnership shall
assign its rights and obligations hereunder to Operator. Upon such assignment to
Operator, Operator shall have all of the respective rights and obligations set
forth herein

Operator shall not assign its rights or obligations under this Agreement without
Carson Cogen’s prior written consent.

SECTION 11 INSURANCE

(a) Insurance Required by Operator. Operator shall obtain at its sole cost and
expense and shall carry and maintain in full force and effect all insurance
coverages required by the Berth 121 Port Lease and the Use Agreement.

(b) Certificates of Insurance; Endorsements. Operator shall cause Carson Cogen
to be named as an additional insured on all policies of insurance secured by
Operator in accordance with this Agreement. Operator shall furnish Carson Cogen
with certificates of insurance evidencing this coverage. All policies shall be
endorsed to provide that no material change or cancellation of the coverage
shall occur until Carson Cogen has received thirty (30) days written notice.
Operator hereby waives, and shall cause its insurers to also waive any right of
subrogation that they may have against Carson Cogen or the Carson Cogen Group.
All insurance coverage required hereunder shall be primary to, and not in excess
of or contributory with, any insurance that may be maintained by Operator.

SECTION 12 GOVERNMENT REGULATIONS

(a) Compliance with Applicable Law. Each Party shall be responsible for
compliance with all Applicable Law associated with such Party’s respective
performance hereunder and the operation of such Party’s facilities. In the event
any action or obligation imposed upon a Party under this Agreement shall at any
time be in conflict with any requirement of Applicable Law, then this Agreement
shall immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement shall remain effective.

(b) Material Change in Applicable Law. If during the Term, any new Applicable
Law becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party, either
Party, acting in good faith, shall have the option to request renegotiation of
the relevant provisions of this Agreement with respect to future performance.
The Parties shall then meet to negotiate in good faith amendments to this
Agreement that will conform to the new Applicable Law while preserving the
Parties’ economic, operational, commercial and competitive arrangements in
accordance with the understandings set forth herein.



--------------------------------------------------------------------------------

SECTION 13 NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:

If to Carson Cogen, to:

Carson Cogen Company

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles A. Cavallo III, Managing Attorney – Commercial

phone: (210) 626-4045

email: Charles.A.Cavallo@tsocorp.com

For all other notices and communications:

Attention: Dennis C. Bak

phone: 310-847-3846

email: Dennis.C.Bak@tsocorp.com

If to Operator, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles S. Parrish, General Counsel

phone: (210) 626-4280

email: Charles.S.Parrish@tsocorp.com

For all other notices and communications:

Attention: Rick D. Weyen, Vice President, Logistics

phone: (210) 626-4379

email: Rick.D.Weyen@tsocorp.com

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.



--------------------------------------------------------------------------------

SECTION 14 REPORTS AND AUDIT

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three years after termination of this Agreement. Claims as to
shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.

SECTION 15 CONFIDENTIAL INFORMATION

(a) Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 15. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
Operator that was in the possession of Carson Cogen or any of its affiliates as
a result of their ownership or operation of Berth 121 prior to the Execution
Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 15, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosure. Notwithstanding Section 15(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.



--------------------------------------------------------------------------------

(c) Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement or
destroyed with destruction certified by the receiving Party, without the
receiving Party retaining copies thereof except that one copy of all such
Confidential Information may be retained by a Party’s legal department solely to
the extent that such Party is required to keep a copy of such Confidential
Information pursuant to Applicable Law, and the receiving Party shall be
entitled to retain any Confidential Information in the electronic form or stored
on automatic computer back-up archiving systems during the period such backup or
archived materials are retained under such Party’s customary procedures and
policies; provided, however, that any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 15, and such archived or back-up Confidential Information
shall not be accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

(e) Survival. The obligation of confidentiality under this Section 15 shall
survive the termination of this Agreement for a period of two (2) years.

SECTION 16 MISCELLANEOUS

(a) Amendment or Modification. This Agreement may be amended or modified only by
a written instrument executed by the Parties. Any of the terms and conditions of
this Agreement may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this
Agreement, or any breach thereof, will be effective unless in writing signed by
a duly authorized individual on behalf of the Party against which the waiver is
sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement will be deemed or will constitute a waiver of any other term or
condition or of any later breach (whether or not similar), nor will such waiver
constitute a continuing waiver unless otherwise expressly provided.

(b) Integration. This Agreement, together with the other agreements referred to
herein, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings of
the Parties in connection therewith.

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party;

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or”.



--------------------------------------------------------------------------------

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(d) Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall be
governed by the laws of the State of Texas without giving effect to its conflict
of laws principles; provided that any issues or claims arising out of the terms
and conditions of the Berth 121 Port Lease, or rules and regulations of the POLB
and the City will be governed by the laws of the State of California. Each Party
hereby irrevocably submits to the exclusive jurisdiction of any federal court of
competent jurisdiction situated in the United States District Court for the
Western District of Texas, San Antonio Division, or if such federal court
declines to exercise or does not have jurisdiction, in the district court of
Bexar County, Texas; provided that this limitation shall not prevent a party
from joining the other party in an action in another forum involving the POLB
and/or the City. The Parties expressly and irrevocably submit to the
jurisdiction of said court and irrevocably waive any objection which they may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement brought in such court, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such court, that such court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

(e) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

(f) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

(g) No Third Party Rights. Except as expressly provided herein, it is expressly
understood that the provisions of this Agreement do not impart enforceable
rights in anyone who is not a Party or successor or permitted assignee of a
Party.

(h) Jury Waiver. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.



--------------------------------------------------------------------------------

(i) Independent Contractor. Operator’s relationship to Carson Cogen hereunder
shall be that of an independent contractor. Nothing in this Agreement shall be
construed to make Operator or any of its employees, an agent, associate, joint
venture or partner of Carson Cogen.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Execution Date.

 

TESORO LOGISTICS OPERATIONS LLC By:   /s/ Phillip M. Anderson   Phillip M.
Anderson   President CARSON COGENERATION COMPANY By:   /s/ Gregory J. Goff  
Gregory J. Goff   Chairman of the Board of Directors and President Solely for
the purposes of Section 10: TESORO REFINING & MARKETING COMPANY LLC By:   /s/
Gregory J. Goff   Gregory J. Goff   Chairman of the Board of Managers and
President Solely for the purposes of Section 10: TESORO LOGISTICS GP, LLC By:  
/s/ Phillip M. Anderson   Phillip M. Anderson   President Solely for the
purposes of Section 10: TESORO LOGISTICS LP   By:  
Tesoro Logistics GP, LLC, its general partner   By:   /s/ Phillip M. Anderson  
  Phillip M. Anderson     President

Signature Page to Berth 121 Operating Agreement